The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-15, and 21-23 were cancelled by Applicant.
Claims 16-20 are pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The rejection of claims 3, 5-6, and 8-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (Sliedregt et al. Vol. 42, No. 4, 1999, pp 609-618), Rensen et al. (J. Med. Chem. 2004, Vol. 47, pages 5798-5808), Nuñez et al. (Journal of Carbohydrate Chemistry, Vol. 22, No. 6, pp. 395-406, 2003.), Zimmermann et al. (Nature Publishing Group, Vol. 441, No. 7089, pages 111-114), and Heyes et al. (US7803397B2), is withdrawn in response to Applicant’s amendment to the claims.
Double Patenting
Claims 16-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,158,601.
In the response filed 11/30/2020 Applicants did not provided any arguments addressing the merits of this rejection.  Therefore the claims remain rejected for the reasons of record.  As previously stated:  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite formulations comprising a species (Formula III, see claim 21) of the broader genus of compounds of formula (I) recited in the instant claims.  The issued claims also recite formulations comprising nucleic acid selected from siRNA, antisense, microRNA, or an immune stimulatory nucleic acid, see claim 12.  Issued claim 12 anticipate the 
Claims 16-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,106,022. 
In the response filed 11/30/2020 Applicants did not provided any arguments addressing the merits of this rejection.  Therefore the claims remain rejected for the reasons of record.  As previously stated: Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite formulations comprising a species (Formula II-V, see claim 1) of the broader genus of compounds of formula (I) recited in instant claim 3.  The issued claims also recite formulations comprising nucleic acid, wherein the nucleic acid are oligonucleotides, and double stranded nucleic acids, e.g. see claims 1-5.  
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,814,777 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims represent a species of the issued claims. 
Instant claims 16-20 recite a pharmaceutical formulation comprising a targeting lipid of formula 216, and (ii) a cationic lipid; (iii) a neutral lipid selected from DSPC, POPC, DOPE, and SM; (iv) cholesterol; and (v) PEG-DMG, or PEG-DMA, wherein the components are in a molar ratio of about 0.5-50% targeting lipid: 20-60% cationic lipid:5-25% neutral lipid:25-55% Chol:0.5-15% PEG-DMG or PEG-DMA .
Issued claim 3 recites a pharmaceutical formulation comprising a targeting lipid having a structure shown in formula 214 or 216. Additionally, issued claims 1-2 recite an even broader formula that encompasses formulas 214 and 216, and a cationic lipid, neutral lipid, cholesterol, and a PEG derivative.  The broad genus of pharmaceutical formulations recited in the issued claims is interpreted as anticipated by the species recited in the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699